Citation Nr: 0307397	
Decision Date: 04/17/03    Archive Date: 04/24/03

DOCKET NO.  02-12 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbia, 
South Carolina


THE ISSUE

Payment of unauthorized medical services provided by 
Spartanburg Regional Medical Center on August 17, 2001.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967.  The William Jennings Bryan Dorn Department of Veterans 
Affairs (VA) Medical Center in Columbia, South Carolina 
denied benefits sought in March 2002, and the veteran 
appealed its decision.


REMAND

The veteran requested a hearing before a traveling member of 
the Board in his July 2002 VA Form 9.  The veteran must be 
afforded an opportunity to such a hearing as the request for 
one was timely.  38 U.S.C.A. § 7107(b) (West 2002).

Accordingly, the case is REMANDED to the RO for the following 
action:  

The RO should schedule the veteran for a 
hearing before a traveling member of the 
Board.  

Thereafter, any additional necessary development should take 
place and the case should be returned to the Board for final 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted. 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


